This is an appeal of the employer and insurance carrier from a decision awarding claimant fifty per cent loss of use of the left thumb. The claimant sustained an accidental injury involving four fingers pf his left hand on or about January 9, 1924, for which he was awarded ninety-five per cent loss of use of said hand. On October 11, 1940, claimant sustained an accidental injury to the thumb of his left hand for which an award has been made *1030for fifty per cent loss of use of his thumb. The evidence supports the award and the claimant was entitled to an award under the case of Matter of Earl v. Davis Box Toe Co., Inc. (261 App. Div. 862). Matter of Flicker v. Mac Sign Co. (252 N. Y. 492) is not an authority under the facts in this ease. The award appealed from should be affirmed, with costs to the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.